DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 03/12/2020 are accepted by the Examiner.

Status of Claims
6.         Claims 1-14 are pending in this application.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahara (US 2014/0022591).


Regarding Claim 1:
Asahara discloses an information-processing device (Figs. 1 and 2 ‘image forming apparatus 101’) comprising: 
a storage (Fig. 2 ‘auxiliary storage device 204’) storing setting information including an operation setting for the information-processing device (“An auxiliary storage device 204 includes a large-capacity storage device such as a hard disk or a RAM drive, and stores large-capacity data, retains an execution code for a program, and retains a setting value for the image forming apparatus 101.” [0037]; “If the setting value is the operation instruction, the image forming apparatus 101 performs a designated operation. For example, the type of the operation includes an instruction to adjust hardware in the image forming apparatus 101 or an instruction to perform cleaning.” [0021]); 
(Fig. 2 ‘CPU 201’ [0048]; [0077]) configured to operate according to the setting information stored in the storage (e.g. “Importing the setting value for the image forming apparatus 101 means reflecting a setting value for the image forming apparatus 101 included in import data acquired from the outside image forming apparatus 101, in the image forming apparatus 101. The reflection means changing a parameter of software and performing an operation.” [0025]); and 
an input-output interface (Fig. 2 ‘USB host interface 209’) to which a removable storage medium (Fig. 2 ‘USB memory 230’) is connectable (“A universal serial bus ( USB) host interface 209 is an interface for making a USB device connected thereto usable. For example, a USB memory 230 can read and write data when connected to the USB host interface 209.” [0042]), the removable storage medium storing import setting information and import instruction information on importation of the import setting information (“The import instruction, which has been received by the import instruction receiving unit 301, includes the import data 413 including the setting value for the image forming apparatus 101.” [0058]), 
the import setting information being setting information for importation (“FIG. 5 illustrates an example of the import data or the export data. In this example, an identifier represented in the form of an extensible markup language (XML) file for identifying a setting value for the image forming apparatus 101 is the name of a tag.” [0024]), the import setting information including a plurality of setting items (e.g. “The type of the setting value included in the import data or the export data includes a setting value about printing such as a sheet size and setting values about a facsimile (FAX) function and communication with other apparatuses.” [0024]), wherein the controller is further configured to perform: 
(a) importing, while the removable storage medium is connected to the input-output interface, a designated setting item of the plurality of setting items into the storage in accordance with the import instruction information (“The import instruction receiving unit 301 receives an instruction to receive and import import data (an import instruction) from the user via the plurality of paths. For example, an operation performed by the user when the import instruction is issued to the image forming apparatus 101 through the USB memory 230 will be described with reference to FIG. 4. First, the user opens a data management screen 401 illustrated in FIG. 4A on the display 206 in the image forming apparatus 101. Options 402 .

Regarding Claim 8:
Asahara further discloses the information-processing device according to claim 1, wherein the input- output interface is a USB interface (Fig. 2 ‘USB host interface 209’), and wherein the removal storage medium is a USB memory (Fig. 2 ‘USB memory 230’).

Regarding Claim 9:
Asahara further discloses the information-processing device according to claim 1, further comprising a print engine configured to print an image on a sheet (“printer device 205 is a device for printing characters and images based on digital data on paper media.” [0038]), wherein the plurality of setting items included in the import setting information includes a setting item for the print engine (“The type of the setting value included in the import data or the export data includes a setting value about printing such as a sheet size and setting values about a facsimile (FAX) function and communication with other apparatuses.” [0024]).

Regarding Claim 10:
Asahara discloses a method of importing setting information into an information-processing device (“the present invention generally relate to a technique for importing a setting value for an image forming apparatus” [0002]), the setting information including an operation setting for the (“If the setting value is the operation instruction, the image forming apparatus 101 performs a designated operation. For example, the type of the operation includes an instruction to adjust hardware in the image forming apparatus 101 or an instruction to perform cleaning.” [0021]; e.g. “Importing the setting value for the image forming apparatus 101 means reflecting a setting value for the image forming apparatus 101 included in import data acquired from the outside image forming apparatus 101, in the image forming apparatus 101. The reflection means changing a parameter of software and performing an operation.” [0025]), the information-processing device comprising an input-output interface (Fig. 2 ‘USB host interface 209’) to which a removable storage medium (Fig. 2 ‘USB memory 230’) is connectable (“A universal serial bus ( USB) host interface 209 is an interface for making a USB device connected thereto usable. For example, a USB memory 230 can read and write data when connected to the USB host interface 209.” [0042]), the removable storage medium storing import setting information and import instruction information on importation of the import setting information (“The import instruction, which has been received by the import instruction receiving unit 301, includes the import data 413 including the setting value for the image forming apparatus 101.” [0058]), the import setting information being setting information for importation (“FIG. 5 illustrates an example of the import data or the export data. In this example, an identifier represented in the form of an extensible markup language (XML) file for identifying a setting value for the image forming apparatus 101 is the name of a tag.” [0024]), the import setting information including a plurality of setting items (e.g. “The type of the setting value included in the import data or the export data includes a setting value about printing such as a sheet size and setting values about a facsimile (FAX) function and communication with other apparatuses.” [0024]), the method comprising: 
importing, while the removable storage medium is connected to the input- output interface, a designated setting item of the plurality of setting items into the information-processing device in accordance with the import instruction information (“The import instruction receiving unit 301 receives an instruction to receive and import import data (an import instruction) from the user via the plurality of paths. For example, an operation performed by the user when the import instruction is issued to the image forming apparatus 101 through the USB memory 230 will be described with reference to FIG. 4. First, .

Regarding Claim 11:
Asahara discloses an information-processing device (Figs. 1 and 2 ‘image forming apparatus 101’) comprising: 
a storage (Fig. 2 ‘auxiliary storage device 204’) storing setting information including an operation setting for the information-processing device (“An auxiliary storage device 204 includes a large-capacity storage device such as a hard disk or a RAM drive, and stores large-capacity data, retains an execution code for a program, and retains a setting value for the image forming apparatus 101.” [0037]; “If the setting value is the operation instruction, the image forming apparatus 101 performs a designated operation. For example, the type of the operation includes an instruction to adjust hardware in the image forming apparatus 101 or an instruction to perform cleaning.” [0021]); 
a controller (Fig. 2 ‘CPU 201’ [0048]; [0077]) configured to operate according to the setting information stored in the storage (e.g. “Importing the setting value for the image forming apparatus 101 means reflecting a setting value for the image forming apparatus 101 included in import data acquired from the outside image forming apparatus 101, in the image forming apparatus 101. The reflection means changing a parameter of software and performing an operation.” [0025]); and 
an input-output interface (Fig. 2 ‘USB host interface 209’) to which a removable storage medium (Fig. 2 ‘USB memory 230’)  is connectable (“A universal serial bus ( USB) host interface 209 is an interface for making a USB device connected thereto usable. For example, a USB memory 230 can read and write data when connected to the USB host interface 209.” [0042]), the removable storage medium storing (“The import instruction, which has been received by the import instruction receiving unit 301, includes the import data 413 including the setting value for the image forming apparatus 101.” [0058]), the import setting information being setting information for importation (“FIG. 5 illustrates an example of the import data or the export data. In this example, an identifier represented in the form of an extensible markup language (XML) file for identifying a setting value for the image forming apparatus 101 is the name of a tag.” [0024]), the import setting information including a plurality of setting items (e.g. “The type of the setting value included in the import data or the export data includes a setting value about printing such as a sheet size and setting values about a facsimile (FAX) function and communication with other apparatuses.” [0024]), wherein the controller is further configured to perform: 
(a) importing, while the removable storage medium is connected to the input-output interface, one or more designated setting items of the plurality of setting items into the storage in accordance with the import instruction information (“The import instruction receiving unit 301 receives an instruction to receive and import import data (an import instruction) from the user via the plurality of paths. For example, an operation performed by the user when the import instruction is issued to the image forming apparatus 101 through the USB memory 230 will be described with reference to FIG. 4. First, the user opens a data management screen 401 illustrated in FIG. 4A on the display 206 in the image forming apparatus 101. Options 402 are displayed on the data management screen 401. An import 403 and an export 404 are displayed in the options 402. When the import 403 is selected, an import data selection screen 411 illustrated in FIG. 4B is displayed.” [0056]; “The import instruction, which has been received by the import instruction receiving unit 301, includes the import data 413 including the setting value for the image forming apparatus 101. The import instruction receiving unit 301 temporarily stores the received import data 413 in the volatile memory 203 or the auxiliary storage device 204 within the image forming apparatus 101.” [0058]).

Allowable Subject Matter
11.	Claims 2-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art cited disclose or suggest the information-processing device according to claim 1, wherein the import instruction information includes a selection instruction to select a specific setting item from the plurality of setting items, and wherein the designated setting item is the specific setting item selected in according with the selection instruction.

Regarding Claim 3:
None of the prior art cited disclose or suggest the information-processing device according to claim 1, wherein the import instruction information includes an exclusion instruction to exclude one or more specific setting items of the plurality of setting items, and wherein the designated setting item is a setting item which remains after the one or more specific setting items are excluded in accordance with the exclusion instruction.

Regarding Claim 4:


Regarding Claim 5:
None of the prior art cited disclose or suggest the information-processing device according to claim 1, wherein the information-processing device is assigned unique information whose value is a unique value for the information-processing device, and wherein the controller is configured to further perform: (b) determining, when the import instruction information includes unique information, whether the unique information included in the import instruction information matches the unique information assigned to the information-processing device, and wherein the (a) importing is performed in response to determination being made in (b) that the unique information included in the import instruction information matches the unique information assigned to the information-processing device.

Regarding Claim 6:
None of the prior art cited disclose or suggest the information-processing device according to claim 1, wherein the information-processing device is assigned model information whose value is the same for information-processing devices with the same specifications, and wherein the controller is configured to further perform: (c) 

Regarding Claim 7:
None of the prior art cited disclose or suggest the information-processing device according to claim 1, wherein the controller is configured to further perform: (d) determining, when the import instruction information includes operation information specifying a specific operation to the information-processing device, whether the specific operation matches an operation received by the information-processing device, and wherein the (a) importing is performed in response to determination being made in (d) that the specific operation matches the received operation.

Regarding Claim 12:
None of the prior art cited disclose or suggest the information-processing device according to claim 11, wherein the import instruction information includes a selection instruction to select one or more specific setting items from the plurality of setting items, and wherein the one or more designated setting items are the one or more specific setting items selected in accordance with the selection instruction.


None of the prior art cited disclose or suggest the information-processing device according to claim 11, wherein the import instruction information includes an exclusion instruction to exclude one or more specific setting items of the plurality of setting items, and wherein the one or more designated setting items are all of one or more setting items that remain after the one or more specific setting items are excluded in accordance with the exclusion instruction.

Regarding Claim 14:
None of the prior art cited disclose or suggest the information-processing device according to claim 11, wherein the import instruction information includes a replacement instruction to replace a value of each of one or more specific setting items with a corresponding one of one or more designated values, and wherein the one or more designated setting items are the one or more specific setting items whose values are replaced in accordance with the exclusion instruction.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakahara (US 9,912,827) discloses an information processing apparatus stores, in association with configuration information of an image processing apparatus, specification information used to determine settings information that is used for an operation of the image processing apparatus and is to be shared between the 

	Choi et al. (US 2012/0236327) relates to a common printer driver application device and a method. More particularly, the present invention pertains to a common driver application device and a method enabling one common printer driver to drive a plurality of printers connected to a computer.
	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677